OPINION — AG — (1) IF SAID CONSTITUTIONAL AMENDMENT WAS APPROVED BY A MARJORITY OF THE PEOPLE AT SAID MAY 5, 1964 SPECIAL ELECTION, IT WENT TO IMMEDIATE FORCE AND EFFECT ON SAID DAY, AND IS NOT A PART OF THE CONSTITUTION OF OKLAHOMA. (2) YOU ARE ADVISED THAT SINCE EACH OF THE STATUTORY PROVISIONS REFERRED TO IN YOUR SECOND QUESTION BEING A PART OF THE GENERAL AND THREE SPECIAL REGISTRATION LAWS OF THIS STATE, PROVIDE THAT DIRING "THE FIVE (5) DAYS NEXT FOLLOWING" AN ELECTION, SUCH AS IS INVOLVED HERE, NO PERSON SHALL BE REGISTERED BY THE PROPER ELECTION OFFICIALS, THE AG IS OF THE OPINION THAT SAID OFFICIALS SHOULD NOT ACCEPT REGISTRATIONS UNDER THE "NEW RESIDENCE REQUIREMENTS", REFERRED TO BY YOU, SET FORTH IN ARTICLE III, SECTION 1, UNTIL AFTER THE EXPIRATION OF A PERIOD OF FIVE (5) DAYS FOLLOWING SAID MAY 5, 1964 ELECTION. CITE: 26 O.S. 1961 93.3 [26-93.3], 26 O.S. 1961 101 [26-101](B), 26 O.S. 1961 102.3 [26-102.3](A), 26 O.S. 1961 103.5 [26-103.5](A), ARTICLE XXIV, SECTION 1 (FRED HANSEN)